DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: actuator 62.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transitioning a door latch from a latched position to an unlatched position must be shown or the feature canceled from the claims.  The drawings show transitioning the door lock to an unlocked state (Fig. 6, step 170). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Reference characters "62" and "66" have both been used to designate actuator in the description ([0047] and [0048]). Appropriate correction is required.

Claim Objections
Claim 18 objected to because of the following informalities:  “detecting of” in line 2 of the claim should be --detection of--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the door body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the door" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claims 6-7 are rejected for depending from an indefinite claim.

Claim 7 recites the limitation “a notch to provide the open area.” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “notch” in claim 7 is used by the claim to mean “gap” or “hole,” while the accepted meaning is “a V-shaped indentation.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, the limitation “the handle concealing assembly…with a notch” will be interpreted as the handle concealing assembly with a gap.

Claim 12 recites the limitation "the door body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mellinghoff (DE 3835265).

	Regarding claim 1, Mellinghoff discloses a motor vehicle assembly, comprising: a handle concealing assembly 4 (Fig. 1) rotatable back and forth (Fig. 1, cover part 4 rotates about pivot bearing 9) between a concealing position that blocks access to a door handle (Fig. 1, position “a” shown in solid lines) and a revealing position that permits access to the door handle (Fig. 1, position “b” shown in dashed lines), the door handle 3 (Fig. 1) separate from the handle concealing assembly. 

	Regarding claim 2, Mellinghoff further discloses the handle concealing assembly 4 (Fig. 1) is recessed beneath an exterior surface of the door body 2, 2’ (Fig. 1) when in the revealing position (Fig. 1 depicts cover part 4 rotates to a position recessed beneath the exterior surface) and when in the concealing position (Fig. 1 depicts cover part 4 is recessed beneath the rear wall 2’).

	Regarding claim 3, Mellinghoff further discloses a door body 2 (Fig. 1) that includes the door handle 3 ([0009] the recessed grip is flush with the rear wall; Fig. 1 depicts the recessed grip formed from the rear wall). 

    PNG
    media_image1.png
    778
    780
    media_image1.png
    Greyscale

	Regarding claim 4, Mellinghoff further discloses the door handle 3 (Fig. 1) is a downwardly extending flange of the door body 2 (Fig. 1 illustrated above; Oxford Dictionary defines flange as a projecting flat rim, collar, or rib on an object, serving to strength or attach).


    PNG
    media_image2.png
    764
    767
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    674
    606
    media_image3.png
    Greyscale

	Regarding claim 5, Mellinghoff further discloses an aperture 3’ (Fig. 1) provided by the door and an open area provided by the handle concealing assembly 4 (Fig. 1), wherein the aperture and the open area are at least partially aligned in the revealing position (Fig. 1 annotated above, left, depicts the open area and the aperture are at least partially aligned), and the aperture and the open area are misaligned in the concealing position (Fig. 1 annotated above, right, depicts the open area and the aperture are misaligned).

	Regarding claim 6, Mellinghoff further discloses the handle concealing assembly 4 (Fig. 1) is rotatable about an axis 9 (Fig. 1) between the revealing position and the concealing position, wherein the aperture and the open area are at least partially circumferentially aligned relative to the axis 9 (Fig. 1) when in the revealing position “b” (Fig. 1 annotated above, left), and the aperture and the open are circumferentially misaligned relative to the axis 9 (Fig. 1) when in the concealing position “a” (Fig. 1 illustrated above, right). 

	
claim 11, Mellinghoff discloses the method comprising: rotating a handle concealing assembly 4 (Fig. 1) back and forth (cover part 4 rotates between position “a” and position “b”) between a concealing position “a” (Fig. 1) that blocks access to a door handle 3 (Fig. 1) and a revealing position “b” (Fig. 1) that permits access to the door handle 3 (Fig. 1), the door handle 3 (Fig. 1) separate from the handle concealing assembly 4 (Fig. 1).

	Regarding claim 12, Mellinghoff further discloses the handle concealing assembly 4 (Fig. 1) is recessed behind an exterior surface of the door body 2, 2’ (Fig. 1) when in the revealing position (Fig. 1 depicts cover part 4 rotates to a position recessed beneath the exterior surface) and when in the concealing position (Fig. 1 depicts cover part 4 is recessed beneath the rear wall 2’).

	Regarding claim 13, Mellinghoff further discloses the door handle is a portion of a door body (Fig. 1 depicts the recessed grip 3 is formed from the exterior surface).

	Regarding claim 14, Mellinghoff further discloses the door handle 3 (Fig. 1) is a downwardly extending flange of the door body 2 (Fig. 1; Merriam-Webster defines flange as a rib or rim for guiding, Fig. 1 depicts recessed grip 3 includes a rim extending downward to guide the hand).



    PNG
    media_image4.png
    718
    674
    media_image4.png
    Greyscale
  
    PNG
    media_image3.png
    674
    606
    media_image3.png
    Greyscale

	Regarding claim 15, Mellinghoff further discloses at least partially aligning an aperture 3’ (Fig. 1) provided by the door and an open area provided by the handle concealing assembly 4 (Fig. 1) when in the revealing position (Fig. 1 annotated above, left, shows the open area at least partially aligned with the aperture), and misaligning the aperture 3’ (Fig. 1) and the open area 4 (Fig. 1) when in the concealing position (Fig. 1 annotated above, right, shows the open area and aperture misaligned).

	Regarding claim 16, Mellinghoff further discloses misaligning the aperture and the open area when in the concealing position “a” (Fig. 1) such that a portion of the handle concealing assembly 4 (Fig. 1) blocks the aperture 3’ (Fig. 1; [0009] the cover plate 6 covers the aperture 3’ in its closed position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mellinghoff (DE3835265).
Mellinghoff discloses that the handle concealing assembly has a notch to provide the open area (Fig. 1 depicts a gap between the cover plate 6 and the pivot arms providing the open area). However, Mellinghoff does not disclose an axial cross-section of the handle concealing assembly is oval. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handle concealing assembly disclosed by Mellinghoff to have an oval axial cross-section as a person of ordinary skill in the art would have found the choice of shape obvious to further prevent the user’s hand from getting dirty by selecting a shape without corners in which dirt can be trapped and to allow for the user to easily wipe clean (Mellinghoff [0005] seeking to avoid the user touching dirt inside and outside the handle). MPEP 2144.04(IV); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic .

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Mellinghoff (DE3835265) as applied to claim 1 above, and further in view of Louvel (US 7108301).

Regarding claim 8, Mellinghoff is silent on a sensor assembly configured to detect a user. Louvel teaches a sensor assembly 5 (Fig. 3) configured to detect a user (Col. 1, lines 63-64 sensor detects the presence of a user’s hand in front of the handle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mellinghoff by including a sensor configured to detect a user as disclosed by Louvel to improve ease of use by automatically actuating the handle concealing assembly when a user approaches the door handle (Louvel Col. 5, lines 52-53, 58) and allow the user to avoid touching the dirty flap (Louvel Col. 10, lines 20-21). See also In re Venner, 262 F.2d 91, 95 (CCPA 1958) (holding providing an automatic means to replace a manual activity accomplishing the same result is not sufficient to distinguish over the prior art). 

	Regarding claim 9, Mellinghoff does not disclose a sensor assembly disposed on an inwardly facing surface of the door handle. Louvel teaches a sensor assembly 8 (Fig. 3) disposed on an inwardly facing surface (Fig. 3 shows switch 8 facing inward) of the door handle 4 (Fig. 3). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mellinghoff by including a sensor assembly disposed on an inwardly facing surface of the door handle as taught by Louvel to avoid Louvel Col. 6, lines 2-5). See In re Venner, 262 F.2d 91, 95 (CCPA 1958).

	Regarding claim 10, Mellinghoff does not disclose a sensor assembly configured to authorize a user. Louvel teaches a sensor assembly (Col. 2, lines 47-48) configured to authorize a user (Col. 2, lines 61-62).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Mellinghoff by incorporating the sensor assembly configured to authorize a user taught by Louvel for security to prevent the handle from being revealed to any person detected near the vehicle (Louvel Col. 2, lines 55-57). 

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mellinghoff (DE3835265) as applied to claim 11 above, and further in view of Louvel (US 7108301).

	Regarding claim 17, Mellinghoff is silent on transitioning a door latch from a latched position to an unlatched position in response to detecting a presence of a user. Louvel teaches transitioning a door latch from a latched position to an unlatched position in response to detecting a presence of a user (Col. 5, line 67 - Col. 6, line 5 the door latch changes from latched to unlatched in response to a user detected by switch 8). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Mellinghoff to include transitioning a door from a latched position to an unlatched position in response to detecting a presence of a user as taught by Louvel to increase user convenience by automating the mechanical unlatching function typically Louvel Col. 7, line 59). See also In re Venner, 262 F.2d 91, 95 (CCPA 1958).

	Regarding claim 18, Mellinghoff does not disclose transitioning a door latch from a latched position to an unlatched position in response to detecting of an authorized user. Louvel teaches transitioning a door latch from a latched position to an unlatched position in response to detecting of an authorized user (Col. 7 lines 3-4, 15-17).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Mellinghoff to include transitioning a door latch from a latched position to an unlatched position in response to detecting of an authorized user as taught by Louvel to allow for security so the door remains latched and locked when an authorized user is not detected (Louvel, Col. 2, lines 56-57).

	Regarding claim 19, Mellinghoff does not disclose rotating the handle concealing assembly from the concealing position to the revealing position in response to detecting a key. Louvel teaches rotating the handle concealing assembly from the concealing position to the revealing position (Col. 2, lines 61-63) in response to detecting a key (Col. 2, lines 29-30 an electronic identifier corresponds to a key).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Mellinghoff to additionally rotate the handle concealing assembly from the concealing position to the revealing position in response to detecting a key as taught by Louvel in order to increase user convenience by automatically revealing the handle to authorized users (Louvel Col. 2, lines 56-57; Col. 7, line 59) and preventing the fingers of the user from getting dirty by touching the outside body of the car (Louvel Col. 10, lines 20-21). See also In re Venner, 262 F.2d 91, 95 (CCPA 1958).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thomas et al., US Pat. No. 8943752 related to a door handle concealing assembly which is recessed in the vehicle body.
Vasi et al., U.S. Pat. No. 9518410 related to a door handle concealing assembly having a flap that rotates into the vehicle body to provide access to a handle.
Bingle et al., US Pub. No. 2016/0208523 related to a door handle concealing assembly using an actuator to pivot a concealed handle.
Pudney et al., U.S. Pub. No. 2019/0234121 related to a door handle concealing assembly having a cover which retracts into the vehicle body and unlatch the door when a user is detected. 
Otaki et al., JP2003221960, related to a door handle concealing assembly having a rotatable cover within the door body and preventing access to the recessed handle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463.  The examiner can normally be reached on Mon.-Fri. 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMILY G. BROWN/Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675